          Case 3:20-cv-00681-RCJ-WGC Document 11 Filed 03/26/21 Page 1 of 4




1    CHRISTOPHER J. HICKS
     Washoe County District Attorney
2
     MICHAEL W. LARGE
3    Deputy District Attorney
     Nevada State Bar Number 10119
4    One South Sierra Street
     Reno, NV 89501
5    mlarge@da.washoecounty.us
     (775) 337-5700
6
     ATTORNEYS FOR WASHOE COUNTY
7

8                                UNITED STATES DISTRICT COURT

9                                      DISTRICT OF NEVADA

10                                               ***

11   JOHN AND MELISSA FRITZ,

12                 Plaintiff,                              Case No. 3:20-cv-00681-RCJ-WGC

13           vs.
                                                           MOTION FOR LEAVE TO FILE
14   WASHOE COUNTY, a political subdivision                SUPPLEMENT TO MOTION TO
     of the State of Nevada; and DOES 1 through 10         DISMISS BASED ON CHANGED
15   inclusive,                                            CIRCUMSTANCES
                                                     /
16                 Defendants.

17

18           Defendant by and through counsel Michael W. Large, Washoe County Deputy District
19   Attorney, hereby moves for leave to file a supplement to its Motion to Dismiss, ECF No. 10,
20   based upon changed circumstances and to exceed the page limit of Local Rule 7-3. This motion
21   is based on the following Memorandum of Points and Authorities.
22                      MEMORANDUM OF POINTS AND AUTHORITIES
23           On March 23, 2020, Defendant Washoe County filed its Motion to Dismiss in this
24   action asserting that Plaintiffs John and Melissa Fritz’s Second Amended Complaint (“SAC”)
25   was subject to dismissal based upon FRCP 12(b)(6) under the Full Faith and Credit Act, 28
26   //




                                                     -1-
       Case 3:20-cv-00681-RCJ-WGC Document 11 Filed 03/26/21 Page 2 of 4




1    U.S.C. § 1738, and Nevada’s law of claim and issue preclusion, and upon FRCP 12(b)(1) under

2    the Rooker-Feldman doctrine. ECF No. 10.
3           In that motion, Washoe County argued that the only observable difference between the

4    SAC and the complaint in Fritz v. Washoe County, CV13-00756 (Second Judicial District Court of
5    Nevada) were Plaintiffs’ allegations regarding the Estates at Mt. Rose and that a Rule 60

6    motion in the state court action is the appropriate mechanism to address these allegations. A

7    few hours later, Plaintiffs John and Melissa Fritz accepted Washoe County’s invitation and

8    filed a Motion for Relief from Judgment under NRCP 60(b)(3) and NRCP 60(b)(6) in the state

9    court proceeding. See Ex. 1. Washoe County has now responded to that motion. See Ex. 2.
10   However, because of the peculiar procedural posture this creates, Washoe County respectfully

11   requests leave to file the attached Supplement to Washoe County’s Motion to Dismiss, Ex. 3, to

12   address the legal issues raised by this new filing and new grounds that exist to for dismissal

13   and/or this Court’s abstention.

14          Dated this 26th day of March 2021.

15

16                                               CHRISTOPHER J. HICKS
                                                 District Attorney
17

18                                               By       /s/ Michael W. Large
                                                      MICHAEL W. LARGE
19                                                    Deputy District Attorney
                                                      One South Sierra Street
20                                                    Reno, NV 89501
                                                      mlarge@da.washoecounty.us
21                                                    (775) 337-5700

22                                                    ATTORNEYS FOR WASHOE COUNTY

23

24

25

26




                                                   -2-
       Case 3:20-cv-00681-RCJ-WGC Document 11 Filed 03/26/21 Page 3 of 4




1                                     CERTIFICATE OF SERVICE

2           Pursuant to FRCP 5(b), I certify that I am an employee of the Office of the District

3    Attorney of Washoe County, over the age of 21 years and not a party to nor interested in the

4    within action. I certify that on this date, the foregoing was electronically filed with the United

5    States District Court. Electronic service of the foregoing document shall be made in accordance

6    with the Master Service List as follows:

7    LUKE BUSBY, ESQUIRE

8           Dated this 26th day March, 2021.

9                                                         /s/ C. Theumer
                                                          C. Theumer
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26




                                                    -3-
       Case 3:20-cv-00681-RCJ-WGC Document 11 Filed 03/26/21 Page 4 of 4




1                                      EXHIBIT INDEX

2    Exhibit 1   Motion for Relief from Judgment Under NRCP 60(b)(3) and NRCP 60(b)(6)
                 Due to Misconduct in Discovery
3
     Exhibit 2   Washoe County’s Opposition to Motion for Relief Under
4                NRCP 60(b)(3) and NRCP 60(b)(6)
5    Exhibit 3   Supplement to Defendant’s Motion to Dismiss
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26




                                              -4-
